Citation Nr: 1705410	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for verrucous carcinoma of the right false vocal cord and residuals, excluding a period of a temporary 100 percent rating.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.


REMAND

The Veteran testified that the residual symptoms of the verrucous carcinoma of the right false vocal cord (throat cancer) had worsened and new residuals had developed since the 2009 VA examination to include almost complete loss of taste; mucus forming in his throat while sleeping causing him to choke and awaken a few times each night; significant weight loss; loss of appetite; no longer being able to sing in church chorus due to lack of voice; feelings of isolation and embarrassment as he perceived people avoided his company due to the continuous need to clear his throat and spit; and recurrent loss of his voice if speaking for an extended period.  He also testified to the worsening of symptoms already recorded in the 2009 VA examination, such as weight loss, dysphagia with liquids and solids, and recurrent episodes of bronchitis.  The representative argued that the symptoms were separate and distinct manifestations that had arisen from the same throat cancer condition and, therefore, warranted separate disability ratings because the symptoms were not contemplated under Diagnostic Code 6516.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA examinations were performed in (1) April 2012 for sinusitis/rhinitis and other diseases of the nose and throat finding chronic hoarseness since radiation therapy in 2006, injury to pharynx due to radiation therapy as treatment for cancer of supraglottis; and no impact on the Veteran's ability to work by sinus nose throat larynx or pharynx condition; (2) January 2009 for respiratory conditions where the Veteran was diagnosed with throat cancer with residual sequelae of hoarseness, voice fatigue, dry throat, dysphagia with liquids and solids, and increased risk for aspiration; and (3) June 2007 when the Veteran was diagnosed with verrucous carcinoma of the right vocal cord status post laser treatment, and it was noted that at present the patient was free of recurrence.

To ensure that the record indicates the current severity of the service-connected throat cancer disability and its residuals, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous).

The Veteran also credibly testified that his other service-connected disabilities had worsened, and led to his forced retirement from a job he had held for over 35 years.  He testified that he was not able to go to an 8 hour a day job and talk with people even in a normal tone of voice without losing his voice; that he had worked in quality control, and his duties included searching for product mutations, meeting with managers and customers; then due to his disabilities he was demoted to using heavy equipment, which he could not handle, and so retired.  The Veteran testified that his fine motor skills were impaired as he dropped small objects because his hands were numb; and that he could be on his feet for only 15 minutes, and could only walk from his front door to his car.  Additionally, the January 2009 VA examiner noted that the Veteran's job with a motor vehicle manufacturer required physical labor and communication with customers; and that due to his voice fatigue the Veteran was no longer able to perform those activities.   With his weight loss and generalized deconditioning, the Veteran was no longer able to perform the physical activities of the job.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.  However, it is inextricably intertwined with the other pending claim that is being remanded and must also be remanded.

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence, pertinent to the claims remaining on appeal, that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence it is the Veteran's responsibility to submit, and to specifically include notice of the requirements for establishing a TDIU.

2.  Obtain all outstanding VA and private medical records, including those from Baltimore VA Medical Center, Lock Raven VA Medical Center, Fort Howard VA Medical Center, and Dr. Yoder, and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to determine the current severity of verrucous carcinoma of the right vocal cord and residuals and the Veteran's employability.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Identify all symptoms and manifestations associated with the service-connected verrucous carcinoma of the right vocal cord and including residuals, including, but not limited to dyspnea, bronchitis, hoarseness, loss of voice, vocal fatigue, loss of taste, loss of appetite, weight loss, dysphagia with liquids and solids, sleeplessness due to awakening by choking on excessive mucous in the throat.

(b) For each symptoms found is it at least as likely as not (50 percent probability or greater) that the symptoms was incurred in service or is otherwise related to service?

(c) For each symptom found, is it at least as likely as not (50 percent probability or greater) that the symptom was caused by the service-connected verrucous carcinoma of the right vocal cord and residuals?

(d) For each symptom found, is it at least as likely as not (50 percent probability or greater) the symptom has been aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected verrucous carcinoma of the right vocal cord and residuals?

(c) For the claim symptom of weight loss, the examiner should opine whether (i) there has been marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss, or (ii) whether there has been definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of any non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the service-connected disabilities do not make the Veteran unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with the current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

4.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




